Citation Nr: 1613242	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether the Veteran is competent for the purpose of direct receipt of his VA compensation benefits.

2. Entitlement to an initial disability rating in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD).

3. Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to October 8, 2010.

4. Entitlement to a disability rating in excess of 70 percent for service-connected PTSD from October 8, 2010.

5. Entitlement to an initial compensable disability rating for the service-connected right knee disability from March 23, 2005 to August 3, 2009.

6. Entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability from August 3, 2009 to July 1, 2010 (exclusive of the period from April 30, 2010 to June 30, 2010 when a temporary total rating was assigned for a period of convalescence).

7. Entitlement to a disability rating in excess of 20 percent for the service-connected right knee disability from July 1, 2010 to December 1, 2011.

8. Entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability from December 1, 2011.

9. Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to a service-connected disease or injury.

10. Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to a service-connected disease or injury.

11. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right elbow disability.

12. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period prior to June 2, 2011.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran had active duty service from August 1989 to April 1990 and from December 2003 to March 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2009 rating decision issued by the RO. In October 2012, the Board remanded the issues of entitlement to increased ratings for the service-connected GERD, PTSD and right knee disability as well as the issue of whether the Veteran is competent for further development of the record. All development requested in the remand has been completed and the case has been returned to the Board.

This matter also comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the RO. In that rating decision the RO, in pertinent part, denied service connection for radiculopathy of the right and left lower extremity and declined to reopen the claim of service connection for a right elbow disability. 

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for radiculopathy of the right and left lower extremity, claimed as secondary to a service-connected disease or injury as well as entitlement to a TDIU rating prior to June 2, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In June 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether he is competent for the purpose of direct receipt of his VA compensation benefits.

2. The Veteran's GERD is manifested by mild symptoms of dysphagia, pyrosis (heartburn), reflux, regurgitation, epigastric pain, nausea and chest discomfort; his overall general health is good.

3. Prior to July 26, 2010, the service-connected PTSD is not shown to have been productive of a disability picture greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

4. Since July 26, 2010, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas and inability to total occupational and social impairment. 

5. Prior to August 3, 2009, there is painful range of motion in the right knee with flexion at most limited to 110 degrees, extension to zero degrees, without recurrent subluxation or lateral instability.

6. From August 3, 2009 to July 1, 2010, there is painful range of motion in the right knee with flexion at most limited to 120 degrees, extension to zero degrees, without recurrent subluxation or lateral instability.

7. From July 1, 2010 to December 1, 2011, there is painful range of motion in the right knee with flexion at most limited to 115 degrees, extension limited to 15 degrees, without recurrent subluxation or lateral instability.

8. From December 1, 2011, there is painful range of motion in the right knee with flexion at most limited to 140 degrees, extension to zero degrees, without recurrent subluxation or lateral instability.

9. In a July 2007 rating decision, the AOJ denied service connection for a right elbow disability; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

10. The material added to the claims files subsequent to the July 2007 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for whether the Veteran is competent for the purpose of direct receipt of his VA compensation benefits have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2. The criteria for a rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7346 (2015).

3. Prior to July 26, 2010, the criteria for the assignment of a rating in excess of 30 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

4. Since July 26, 2010, the criteria for the assignment of a 100 percent rating for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

5. Prior to August 3, 2009, the criteria for a compensable rating for the service-connected right knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010, 5260 (2015).

6. From August 3, 2009 to July 1, 2010, the criteria for a rating in excess of 10 percent for the service-connected right knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010, 5260 (2015).

7. From July 1, 2010 to December 1, 2011, the criteria for a rating in excess of 20 percent for the service-connected right knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010, 5260 (2015).

8. Since May 4, 2011, the criteria for the assignment of a separate 20 percent rating for limitation of extension of the service-connected right knee disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5261 (2015), See also VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

9. From December 1, 2011, the criteria for a rating in excess of 10 percent for the service-connected right knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010, 5260 (2015).

10. The July 2007 rating decision that denied service connection for a right elbow disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

11. The evidence received subsequent to the July 2007 decision denying service connection for a right elbow disability is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2005 and January 2011. The claims were last adjudicated in May 2012 and January 2014.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the applicable criteria regarding GERD, PTSD and right knee disability. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in October 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, requested that the AOJ obtain outstanding records of treatment and schedule the Veteran for VA examination that addressed the severity of his service-connected GERD. Here, outstanding treatment records were obtained and the December 2013 VA examination addresses the severity of the Veteran's service-connected GERD. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Competency

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In June 2012, the Veteran withdrew his claim for whether he is competent for the purpose of direct receipt of his VA compensation benefits from appellate consideration. Hence, there remains no allegation of an error of fact or law referable to this claim at this time.    

Accordingly, the Board does not have jurisdiction to further review this matter, and the appeal is dismissed. 

Laws and Regulations - Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

GERD

The rating for the Veteran's GERD has been assigned pursuant to diagnostic code (DC) 7346, the criteria for evaluating hiatal hernia. A 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114.

The Board finds that the weight of the evidence, lay and medical, demonstrates that the Veteran's GERD does not warrant increase to a rating in excess of 10 percent. 

The November 2005 report of VA examination documents the Veteran's reported symptoms of frequent diarrhea, abdominal pain and heartburn that occurred on a daily basis. Previously, Zantac was sufficient to manage his symptoms; however, due to the recent limited response to Zantac, he had to add over-the-counter medications to his regimen for treatment of his GERD disability. He indicated that he had a history of intermittent black stools and had to take frequent visits to the bathroom at work, thus limited his time spent working. To make it through the work day, he had to use Pepto-Bismol to control his symptoms. He reported that he needed up to half of the day, twice per week out of work due to his GERD disability. Objectively, there were no abnormalities of the abdomen at inspection, auscultation, palpation and percussion. Bowel sounds were present at all quadrants. The abdomen was non-tender, non-distended, soft and depressible. There were no masses and no organomegaly.

The May 2007 report of VA examination reflects that the medications used to treat the Veteran's right knee disability was causing gastric pain and in some instances diarrhea. The Veteran denied experiencing anorexia, dysphagia, vomiting, weight loss or gastrointestinal bleeding. He had not been hospitalized for any stomach or esophageal condition. He complained that his GERD disability interfered with his employment because the pain associated with his GERD caused him to stop working so he could go take medication. While he experienced heartburn (pyrosis) on a daily basis, he did not have a history of: hospitalization or surgery relating to the esophagus, trauma to the esophagus, esophageal neoplasm, nausea associated with esophageal disease, vomiting associated with esophageal disease, dysphagia, esophageal distress, regurgitation, hematemesis or melena or esophageal dilation. Overall, his general health was good. There were no signs of anemia. He had a 20% gain in weight compared to baseline and there were no signs of significant weight loss or malnutrition. Endoscopic (or x-ray) results showed mild gastroesophageal reflux.

A February 2008 statement from the Veteran's treating physician reports that the Veteran had a long history of recurrent episode of heart burn disease with pyrosis and chest oppression radiating to the neck, throat and shoulder. Medication treatment led to only mild improvement. Cardiac study was normal. The treating physician recommended that upper endoscopy be performed to rule out chronic ulcer disease with presence of helicobacter pylori and also that the Veteran use medications that would not aggravate his gastric disorder.

A November 2008 VA treatment record reflects the Veteran's complaint of GERD. Documented symptoms of his GERD included dysphagia, abdominal pain, nausea and diarrhea. The Veteran also reported experiencing atypical chest pain. Objectively, bowel sounds were present at all quadrants. The abdomen was non-tender, non-distended, soft and depressible. There were no masses and no organomegaly.

Results of a December 2008 EGD (esophagogastroduodenoscopy) showed a small hiatal hernia and non-erosive gastritis. There were no ulcers. 

The August 2009 report of VA examination reflects the Veteran's complaint that in the summer of 2007, he was seen in the ER due to complaints of worsening stomach disability. There was no history of: trauma to the esophagus, esophageal neoplasm, esophageal distress, regurgitation, hematemesis or melena or esophageal dilation. The Veteran did experience nausea associated with esophageal disease several times a week caused by any meal, being in a reclining position or eating food with high fat content. He also experienced vomiting from eating certain foods and being in a reclining positon. He experienced occasional dysphagia and could rarely swallow liquids and soft solid food. He could always swallow solid food. He had heartburn or pyrosis several times per day. Objectively, his overall general health was good and there were no signs of anemia. There was no change in his weight and no signs of significant weight loss or malnutrition. The Veteran had moderate tenderness in the epigastric area and reported presence of reflux at the moment of evaluation. Otherwise, he experienced no abdominal discomfort. With regard to his activities of daily living, his GERD disability had moderate effect on his chores, shopping, exercise, traveling and toileting; the disability had severe effect on recreation and feeding. In that regard, while the Veteran was able to self-feed, his eating was severely affected as a result of his GERD symptoms.

An April 2010 private treatment record reflects that the Veteran had chronic dyspepsia/GERD. The Veteran was no experiencing frequent diarrhea and had no resolution of his symptoms using Prilosec and Zantac. The physician changed the Veteran's medication regimen.

The December 2013 report of VA examination reflects the Veteran's complaint of epigastric burning sensation, bloating, throat burning sensation and chest discomfort. Reported symptoms of his GERD were dysphagia, pyrosis (heartburn), reflux, regurgitation and nausea. The severity of his symptoms was mild. The examiner indicated that his GERD did not impact his ability to work.

In this case, though the record demonstrates that the Veteran had GERD symptoms including dysphagia, pyrosis (heartburn), reflux, regurgitation, epigastric pain, nausea and chest discomfort, his overall general health was good. Further, the severity of his symptoms was described as mild.  The May 2007 VA examination report noted symptoms associated with GERD and reflected that overall, general health was good.  The August 2009 VA examination reported also noted the symptoms of GERD and indicated that overall general health was good and there were no signs of anemia and no change in weight and no significant weight loss or malnutrition.  The December 2013 report of VA examination  indicated that symptoms were mild.  The Board finds that the weight of the evidence demonstrates that the disability was not productive of considerable impairment of health. In light of the applicable rating criteria, based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 10 percent for the service-connected GERD is warranted and this claim for increased rating is denied.

PTSD

In the July 2007 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent rating pursuant to Diagnostic Code 9411, effective March 23, 2005. In a June 2011 rating decision, the RO increased the rating for the PTSD to 70 percent effective October 8, 2010.  As higher ratings for the PTSD are possible both prior and subsequent to October 8, 2010, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Though the ratings for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The December 2005 report of VA examination reflects the Veteran's report that since his return from Iraq he has been irritable; anxious; angry with destructive and impulsive reactions; and, verbally aggressive. He had sleep difficulty; was harsh towards his wife; and, preferred to socially isolate himself. On mental status examination he was clean, neatly dressed and groomed, alert, oriented (times 3), pleasant and cooperative. His mood was anxious and his affect was constricted. His attention was good and his concentration and memory were fair. His speech was clear, coherent and logical. There was no evidence of hallucinations, delusions or suicidal or homicidal ideation. His insight and judgment were fair and he exhibited good impulse control.

There was no impairment of thought process or communication. He was able to maintain his personal hygiene and did other activities. He did not complain of any memory loss or impairment. He exhibited no obsessive or ritualistic behavior. He had no panic attacks. He was extremely anxious and showed some signs of depression. A GAF score of 70 was assigned for his psychiatric disorder.

A May 2006 psychiatric progress note documents that on mental status examination the Veteran had a depressed mood and shallow affect. He talked with normal flow and was coherent and open toward the examiner. There were no psychotic symptoms and the Veteran was not suicidal. He had good judgment and fair to good insight.

A January 2007 psychiatric treatment record reflects the Veteran's complaint that he had explosive reactions toward his boss. He was irritable with his wife and children. He had sleep impairment and was tired all the time. He reported that he was very anxious and had nightmares and flashbacks of his combat experiences. He was more aggressive and was involved in a machete altercation with his neighbor. He had negative images and thoughts about hanging himself but had no desire to do so. The psychologist concluded that the Veteran was having significant difficulties with his transition and readjustment from his military service to civilian and family life due to his many behavioral problems associated with his low frustration tolerance, sleep impairment and difficulty managing his combat stress. The psychologist found that the Veteran would need psychiatric care indefinitely.

Mental status examination from psychiatric treatment in June 2007 showed that the Veteran was alert, well oriented, irritable, hostile, logical and coherent. There was no evidence of delusions, hallucinations, suicidal ideation or aggressive ideas. His affect was anxious and he was irritable. His memory was intact; his judgment was poor; and, his insight was superficial. The psychiatrist assessed the Veteran with impulsivity and irritability.

The July 2007 report of VA examination documents the Veteran's complaint of severe sleep impairment, severe irritability, severe social withdrawal, severe depressed mood (5 times per week), moderate ruminations and memories of his period of service, severe anxiety and moderate verbal aggressiveness. He was married with 2 children and described his family relationship as "strained" because he isolated himself.

On mental status examination his appearance was clean, speech was spontaneous, attitude toward examiner was cooperative, affect was constricted and mood was "restless." His attention and orientation were intact and thought processes and content were unremarkable. He had no delusions and judgment and insight were intact. He had sleep impairment that interfered with his daily activities. He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks or suicidal or homicidal thoughts. He was able to interpret proverbs appropriately ad he had fair impulse control. His memory was normal. He was able to maintain minimum personal hygiene. At work, his psychiatric symptoms had resulted in decreased concentration, difficulty following instructions, inappropriate behavior, increased absenteeism and poor social interaction. A GAF score of 65 was assigned for the PTSD. The psychiatrist noted that since the previous examination there had been changes in performance in employment, family role functioning and social/interpersonal relationships. The psychiatrist concluded there was mild impairment in these areas.

A July 2008 VA psychiatric note reflects the Veteran's complaint of increased depressive symptoms, sleep difficulty, anxiousness and increased nightmares (after a neighbor hung himself). On mental status examination, the Veteran was alert, maintained adequate personal hygiene, was well oriented and cooperative. His mood was anxious. Thought processes were logical and coherent. There was no evidence of delusions, hallucinations or suicidal ideation. Memory was intact. The Veteran's judgment was poor. A GAF score of 50 was assigned.

The July 2009 report of VA examination reflects the Veteran's complaint of severe irritability, depressed mood, crying bouts, social withdrawal, lack of concentration, "spaced-out," and argumentative nature. On mental status examination, the Veteran's appearance was clean and his speech was spontaneous. His attitude toward the examiner was cooperative, his affect was constricted and his mood was anxious. His attention was intact and he was fully oriented. Thought processes and content were unremarkable and there was no evidence of delusions or hallucinations. Judgment and insight were intact and the Veteran's intelligence was average. He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks or suicidal or homicidal thoughts. He exhibited good impulse control, interpreted proverbs appropriately and had no episodes of violence. He was able to maintain minimum personal hygiene and had no problem with activities of daily living. His memory was normal. A GAF score of 65 was assigned and the psychiatrist determined that the Veteran's PTSD was controlled by continuous medication.

A January 2010 VA psychiatric progress note reflects the Veteran's complaint of PTSD symptoms such as irritability, anxiousness, hostility toward family members, social withdrawal. On mental status examination, the Veteran was alert and maintained fair personal hygiene. He was well oriented, cooperative, and displayed anxious mood. His thought processes were logical and coherent. There was no evidence of delusions, hallucinations or suicidal ideas. His memory was preserved and his judgment and insight were fair. A GAF score of 50 was assigned. The psychiatrist noted that the Veteran had an exacerbation of symptoms during the Christmas period.

A July 26, 2010 psychiatric admission reflects the Veteran's report of sadness, crying spells, irritability, poor concentration, anxiety, anhedonia, loss of energy, feelings of worthlessness, helplessness and hopelessness. He felt guilty about his irritability toward his children and felt humiliated by his brother-in-law.  He indicated that he had had constant death wishes and suicidal ideas since father's day that were exacerbated in the last week culminating in his attempt at suicide by hanging. He reported that he kept hearing his brother-in-law's voice telling him that he was worthless and should kill himself. He denied visual, olfactory or tactile hallucinations. He had paranoid ideas in that he felt his neighbor wanted to harm him and others were persecuting him. He denied phobias, panic attacks, compulsion, illusions, hypersomnia, slurred speech, and flashbacks. His wife reported that the Veteran had been irritable and losing control with constant death wishes. She reported that she found her husband trying to hang himself in the bathroom. 

On mental status examination, the Veteran was calm with mild psychomotor retardation. He was appropriately dressed and groomed and had spontaneous vocal speech. His mood was sad and his affect was restricted. He denied any homicidal ideation plan or intent. 

A July 27, 2010 VA evaluation note documents that the Veteran made his first suicidal gesture a week earlier by trying to overdose on medication. He did not notify his relative of this suicidal attempt. He made another attempt the day of the treatment record by attempted hanging. The Veteran was admitted for observation and discharged on August 2nd. The Veteran reported being angry and frustrated about strong and humiliating comments toward him made by his brother-in-law.  He was not able to handle the comments and began feeling worse and more depressed. He was able to identify that he was having nightmares of hanging or overdosing with medication and he was feeling irritated and isolated, hearing the voice of his brother-in-law. An admitting GAF score of 30 was assigned and his GAF score on discharge was 55.

A June 2011 report of VA examination reflects the Veteran's complaint of a daily sad mood of a moderate degree of severity since his return from active duty service. He also reported a history of crying bouts, anxiety, panic attacks (with restlessness, sweating, shortness of breath and palpitations), nightmares, irritability with angry outbursts, flashbacks, lack of sexual libido and lack of interest in significant/pleasurable activities, all of a moderate or severe degree of severity. 

On mental status examination, the Veteran was casually dressed. His psychomotor activity was restless and tense and his speech was rapid and coherent. His attitude toward the examiner was overly dependent and despondent. His affect was constricted and his mood was anxious, hopeless and depressed. He was easily distracted but fully oriented. His thought processes showed an overabundance of ideas and circumstantiality and thought content showed a preoccupation with one or two topics. He had no delusions or hallucinations, intelligence was average and judgment and insight were intact. He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attack, homicidal or suicidal thoughts. He had good impulse control and had no episodes of violence. He was unable to maintain minimum personal hygiene in that he lacked the motivation to take a daily bath and needed cues from his wife. His immediate memory was moderately impaired; otherwise, his memory was normal. A GAF score of 40 was assigned. The examiner commented that the Veteran had severe social and occupational dysfunction due to his psychiatric disability and concluded that his psychiatric disability resulted in total occupation and social impairment in that the Veteran was unable to keep a specific schedule or complete a normal workday at any gainful job due to his psychiatric disability.

In this case, prior to July 26, 2010, the Board finds that the evidence shows that the Veteran had PTSD symptoms such as irritability, depressed mood, anxiousness, sleep impairment, social withdrawal and lack of concentration.  Mental status examination consistently showed that his appearance was clean, speech was spontaneous, attitude toward examiner was cooperative, affect was constricted and mood was anxious/restless. His attention and orientation were intact and thought processes and content were unremarkable. He had no delusions and judgment and insight were intact. While he had sleep impairment that interfered with his daily activities, he did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks or suicidal or homicidal thoughts. He was able to interpret proverbs appropriately and he had fair to good impulse control. He had no episodes of violence and was able to maintain minimum personal hygiene

Moreover, the VA examiners have assigned the Veteran GAF scores of 70 and 65 (December 2005, July 2007 and July 2009 VA examinations). These scores are indicative of mild symptoms and some difficulty in social and occupational functioning. These GAF scores are representative of the criteria for a rating of 30 percent.

While the Board is cognizant that the July 2008 and January 2010 VA psychiatric notes suggest PTSD of a severe degree based on the assigned GAF score of 50, the Board notes that findings of objective mental status examination  did not document symptoms contemplated by the next higher 50 percent criteria. Thus, upon review of all the evidence of record, the Board concludes that this evidence demonstrates that the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and finds that the service-connected disability picture more closely resembled the criteria for the assigned 30 percent rating for the period of the appeal prior to July 26, 2010.

However, beginning July 26, 2010, the Board finds that the evidence shows that the Veteran had PTSD symptoms such as irritability, poor concentration, anxiety, anhedonia, loss of energy, feelings of worthlessness, helplessness and hopelessness, impaired impulse control, suicidal ideation and attempt, panic attacks (with restlessness, sweating, shortness of breath and palpitations), nightmares, lack of sexual libido and lack of interest in significant/pleasurable activities. His thought processes showed an overabundance of ideas and circumstantiality and thought content showed a preoccupation with one or two topics. He was unable to maintain minimum personal hygiene in that he lacked the motivation to take a daily bath and his immediate memory was moderately impaired. Occupationally and socially he was unable to keep a specific schedule or complete a normal workday.

Moreover, the VA examiners have assigned the Veteran GAF scores of 30 and 40 (July 2010 Hospital Admission and June 2011 VA examination). These scores are indicative of inability to function in almost all areas or major impairment in several areas. These GAF scores are representative of the criteria for a total rating of 100 percent. Further, the VA examiner concluded that the Veteran's PTSD resulted in severe social and occupation dysfunction and that his psychiatric disability was productive of total occupation and social impairment in that the Veteran was unable to keep a specific schedule or complete a normal workday at any gainful job due to his psychiatric disability. Thus, upon review of all the evidence of record, the Board concludes that this evidence demonstrates that the Veteran's PTSD symptoms were productive of total occupational and social impairment and finds that the service-connected disability picture more closely resembled the criteria for a 100 percent rating for the period of the appeal from July 26, 2010.

In reaching these conclusions, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 30 and 100 percent ratings are indicative of the Veteran's overall disability picture, reflecting the effects of his PTSD on social and occupational impairment for the period prior to July 26, 2010 and thereafter. 

Prior to July 26, 2010, the weight of the evidence does not establish that the service-connected PTSD has caused occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. Prior to July 26, 2010, the symptoms required for a 50 percent rating are not shown. The Veteran did not have suicidal ideation, intent or plan, impairment in memory, difficulty understanding complex commands, panic attacks or any speech impairments. Additionally, he had no homicidal ideation, intent or plan. Further, during this period the Veteran did not demonstrate impairment in thought processes or exhibited signs of persistent delusions or hallucinations. Additionally, he behaved appropriately at all times and did not demonstrate an inability to perform activities of daily living. In this regard, the Veteran consistently presented with appropriate appearance and hygiene. While there is evidence of social and occupational impairment, the weight of the evidence does not demonstrate occupational and social impairment with reduced reliability and productivity.  Thus, the Board finds that the weight of the evidence does not demonstrate that a 50 percent schedular rating is warranted prior to July 26, 2010. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013). 

Right Knee

In the July 2007 rating decision, the RO awarded service connection for medial meniscus tear of the right knee and assigned a non-compensable rating pursuant to Diagnostic Code 5260, effective March 23, 2005. In a March 2010 rating decision, the RO increased the rating for the right knee disability to 10 percent effective August 3, 2009. In an August 2010 rating decision, the RO increased the rating for the right knee disability to 20 percent effective July 1, 2010. In a September 2011 rating decision, the RO decreased the rating for the right knee disability to 10 percent effective December 1, 2010.  As higher ratings for the right knee disability are possible during the period of this appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The ratings for the Veteran's right knee disability have been assigned pursuant to diagnostic code (DC) 5010-5260. DC 5010 provides that traumatic arthritis is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating contemplates arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. A separate evaluation may also be assigned for instability. See 38 C.F.R. § 4.71a, DC 5257. 

In this case, for the period prior to August 3, 2009, the Board concludes that the symptoms of the Veteran's right knee disability do not warrant assignment of a compensable rating.

The November 2005 report of VA examination reflects the Veteran's complaint of progressively worsening knee pain. He reported that he was able to stand up to one hour but was unable to walk more than a few yards. He complained of right knee deformity, giving way, instability, pain, weakness, locking, effusion and limitation of motion. He reported that he experienced warmth, redness, swelling and tenderness in his right knee.

Objectively, he had full extension of the knee and flexion of the right knee limited to 110 degrees. There was no additional limitation of motion on repetitive use. No instability was noted; however, crepitus and locking were appreciated. X-ray findings were normal.

The May 2007 report of VA examination reflects the Veteran's complaint that he was able to stand up to one hour but less than 3 hours and was able to walk more than a quarter mile but less than 1 mile. He complained of right knee deformity, stiffness, weakness, locking, effusion and painful motion. He reported that he experienced warmth, swelling and tenderness in his right knee. Prolonged standing and walking and kneeling aggravated his right knee disability. Medication and rest alleviated his right knee pain.

Objectively, he had full extension of the knee and flexion of the right knee limited to 120 degrees. There was no additional limitation of motion on repetitive use. No instability was noted; however, crepitus and subpatellar tenderness were appreciated. MRI findings showed small knee effusion and a meniscal tear at the medial meniscus posterior horn-body junction.

Based on the above, the Board does not find that the criteria have been met for a compensable rating prior to August 3, 2009, for the right knee disability. In this regard, the Board notes that the evidence does not reflect that the Veteran's right knee disability has resulted in limitation of flexion to 45 degrees.  Rather, the evidence at most shows that the Veteran's flexion of the right knee was limited 110 degrees (November 2005 VA examination). As arthritis was not documented during this period of the appeal, a compensable rating is not warranted. See 38 C.F.R. § 4.59.  As the Veteran had full extension, a separate rating for limitation of extension is not warranted under Diagnostic Code 5261. Ankylosis, semilunar cartilage (removal or dislocation) or impairment of the tibia and fibula are not demonstrated; thus, a compensable rating under Diagnostic Codes 5256, 5258, 5262 is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, instability of the right knee was not objectively demonstrated and instability is not otherwise documented in the record for this period of the appeal. Thus, a separate rating for such is not warranted. In this case, the Board finds that the non-compensable rating adequately contemplates the manifestations of the Veteran's right knee disability.

For the period August 3, 2009 to July 1, 2010, the Board concludes that the symptoms of the Veteran's right knee disability do not warrant assignment of a rating in excess of 10 percent.

The August 3, 2009 report of VA examination reflects the Veteran's complaint of constant right knee pain and locking sensation. He complained of right knee instability, pain, locking, effusion, tenderness and limitation of motion. Ambulation, running caused flares of right knee pain and Tylenol alleviated the pain.

Objectively, he had full extension of the knee and flexion of the right knee limited to 120 degrees. There was no additional limitation of motion on repetitive use. No instability was noted; however, crepitus and subpatellar tenderness were appreciated. MRI findings showed degenerative signal posterior horn medial meniscus. March 2010 x-ray findings showed mild tricompartmental osteoarthritis.

Based on the above, the Board does not find that the criteria have been met for a rating in excess of 10 percent for the period from August 3, 2009 to July 1, 2010, for the right knee disability. In this regard, the Board notes that the evidence does not reflect that the Veteran's right knee disability has resulted in limitation of flexion to 30 degrees.  Rather, the evidence at most shows that the Veteran's flexion of the right knee was limited to 120 degrees (August 2009 VA examination). Given that arthritis was documented during this period of the appeal, a compensable rating was assigned. See 38 C.F.R. § 4.59.  As the Veteran had full extension, a separate rating for limitation of extension is not warranted under Diagnostic Code 5261. Ankylosis, semilunar cartilage (removal or dislocation) or impairment of the tibia and fibula are not demonstrated; thus, a rating in excess of 10 percent under Diagnostic Codes 5256, 5258, 5262 is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, instability of the right knee was not objectively demonstrated and instability is not otherwise documented in the record for this period of the appeal. Thus, a separate rating for such is not warranted. In this case, the Board finds that the 10 percent rating adequately contemplates the manifestations of the Veteran's right knee disability.

For the period from July 1, 2010 to December 1, 2011, the Board concludes that the symptoms of the Veteran's right knee disability do not warrant assignment of a rating in excess of 20 percent.

August 2010 x-ray findings confirmed degenerative osteoarthritic changes of the right knee joint. The May 2011 report of VA examination reflects the Veteran's complaint of right knee pain. He complained of right knee giving way, pain, stiffness, weakness and locking. He experienced right knee warmth swelling and tenderness. Prolonged walking, prolonged standing and climbing stairs caused flares of right knee pain and rest and Tylenol with codeine alleviated the pain. He had decreased ambulation and decreased range of motion secondary to his right knee pain

Objectively, he had extension of the right knee limited to 15 degrees and flexion of the right knee limited to 120 degrees. On repetitive use, flexion of the right knee was limited to 115 degrees. There was no additional limitation of extension on repetitive use. No instability was noted; however, crepitus, effusion, subpatellar tenderness and guarding of movement were appreciated. 

Based on the above, the Board does not find that the criteria have been met for a rating in excess of 20 percent for the period from July 1, 2010 to December 1, 2011, for the right knee disability. In this regard, the Board notes that the evidence does not reflect that the Veteran's right knee disability has resulted in limitation of flexion to 15 degrees.  Rather, the evidence at most shows that the Veteran's flexion of the right knee was limited to 115 degrees (May 2011 VA examination). The Board does note that the May 2011 report of VA examination does reflect that he had extension of the right knee limited to 15 degrees. Accordingly, a separate 20 percent rating for limitation of extension is warranted under Diagnostic Code 5261. Ankylosis or impairment of the tibia and fibula are not demonstrated; thus, a rating in excess of 20 percent under Diagnostic Codes 5256, 5262 is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, instability of the right knee was not objectively demonstrated and instability is not otherwise documented in the record for this period of the appeal. Thus, a separate rating for such is not warranted. In this case, the Board finds that the 20 percent rating for limitation of flexion adequately contemplates the manifestations of the Veteran's right knee disability. However a separate 20 percent rating for limitation of extension is warranted. 

For the period from December 1, 2011, the Board concludes that the symptoms of the Veteran's right knee disability do not warrant assignment of a rating in excess of 10 percent.

The October 2015 report of VA examination reflects the Veteran's complaint of severe pain. He also complained of difficulty with prolonged distances. 

Objectively, he had full range of motion of the knee (i.e., full extension and flexion to 140 degrees). There was no additional limitation of motion on repetitive use. No instability was noted; however, crepitus and subpatellar tenderness were appreciated. MRI findings showed degenerative signal posterior horn medial meniscus. March 2010 x-ray findings showed mild tricompartmental osteoarthritis.

Based on the above, the Board does not find that the criteria have been met for a rating in excess of 10 percent for the period from December 1, 2011, for the right knee disability. In this regard, the Board notes that the evidence does not reflect that the Veteran's right knee disability has resulted in limitation of flexion to 30 degrees.  Rather, the evidence shows that the Veteran had full range of motion of the right knee (October 2015 VA examination). Ankylosis, semilunar cartilage (removal or dislocation) or impairment of the tibia and fibula are not demonstrated; thus, a rating in excess of 20 percent under Diagnostic Codes 5256, 5258, 5262 is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, instability of the right knee was not objectively demonstrated and instability is not otherwise documented in the record for this period of the appeal. Thus, a separate rating for such is not warranted. In this case, the Board finds that the 10 percent rating adequately contemplates the manifestations of the Veteran's right knee disability.

Extra-schedular Considerations

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's GERD, PTSD and right knee disability is specifically contemplated by the applicable schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's GERD, PTSD and right knee disability causes impairment manifested by mild symptoms of dysphagia, pyrosis (heartburn), reflux, regurgitation, epigastric pain, nausea and chest discomfort (GERD); impairment in occupational and social functioning (PTSD); and, limitation of motion and pain (right knee). The impairment and symptoms are included in the criteria found in the applicable rating schedule for these disabilities. Because the schedular rating criteria is adequate to rate the GERD, PTSD and right knee disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disabilities with the pertinent schedular criteria does not show that his service-connected GERD, PTSD and right knee disability at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The functional limitations imposed by the Veteran's GERD, PTSD and right knee disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's GERD, PTSD and right knee pain on his occupation and daily life. In the absence of exceptional factors associated with the disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Right Elbow

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied the Veteran's claim of service connection for a right elbow disability in a July 2007 rating decision.  In particular, the RO found that there was no evidence of a right elbow disability in service or thereafter (i.e., there was no evidence of a current right elbow disability). 

The evidence of record at the time of the July 2007 decision included the service treatment records, private treatment records and VA treatment records. The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the July 2007 rating decision became final. 38 C.F.R. § 20.1103. 

In October 2010, the Veteran requested that his claim be reopened.  The evidence received since the July 2007 rating decision includes various lay statements submitted by the Veteran reiterating his assertions that he has current right elbow disability due to his period of service. However, the Board finds that the statements are cumulative in nature and repetitive of his previous assertions. These added general lay statements are cumulative of the prior claim and pleadings. The more recent private and VA treatment records in this appeal do not serve to support his lay assertions that he has current right elbow disability that onset due event of service origin. In this regard, the Board is aware of a September 2010 VA rheumatology note that reflects that Veteran fell a day earlier after losing his equilibrium. It is noted that he suffered abrasion to his right elbow but there is otherwise no indication of a current right elbow disability related thereto in this treatment report or any other VA or private treatment reports of record. 

Thus, these more recent private and VA treatment records do not show that the Veteran has current right elbow disability due to event or incident of service origin. The fact that he did not have a right elbow disability had been established previously. Thus, this evidence is cumulative.

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a right elbow disability. 





	(CONTINUED ON NEXT PAGE)



  


ORDER

The appeal regarding the claim for whether the Veteran is competent for the purpose of direct receipt of his VA compensation benefits is dismissed.  

An initial disability rating in excess of 10 percent for the service-connected GERD is denied.

An initial disability rating in excess of 30 percent for service-connected PTSD, prior to July 26, 2010 is denied.

An increased rating of 100 percent for the service-connected PTSD from July 26, 2010 is granted subject to regulations governing the payment of monetary awards.

A compensable disability rating for the right knee disability for the period prior to August 3, 2009 is denied.

A disability rating in excess of 10 percent for the service-connected right knee disability from August 3, 2009 to July 1, 2010 is denied.

A disability rating in excess of 20 percent for the service-connected right knee disability from July 1, 2010 to December 1, 2011 is denied.

A separate rating of 20 percent for limitation of extension of the service-connected right knee disability from May 4, 2011 is granted subject to regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent for the service-connected right knee disability from December 1, 2011 is denied.

The application to reopen a claim for service connection for a right elbow disability is denied. 


REMAND

The claims of entitlement to service connection for radiculopathy of the right and left lower extremities, claimed as secondary to the service-connected disease or injury as well as the claim for entitlement to a TDIU rating prior to June 2, 2011 are inextricably intertwined with the referred claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on these claims must be delayed. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take action to adjudicate the referred claim of whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability. 

2. After completing this indicated development, the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


